 


110 HR 696 IH: Arts Education Advancement Act of 2007
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 696 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the National Foundation on the Arts and the Humanities Act of 1965 to make available additional funds to increase access to the arts through the support of education. 
 
 
1.Short title This Act may be cited as the Arts Education Advancement Act of 2007. 
2.Amendments 
(a)Use of Funds for Elementary and Secondary EducationSection 5A(b) of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 954a(b)) is amended— 
(1)in paragraph (8) by striking and at the end, 
(2)in paragraph (9) by striking the period at the end and inserting ; and, and 
(3)by adding at the end the following: 
 
(10)increase accessibility to the arts through art education in formal systems of elementary and secondary education.. 
(b)Availability of FundsSection 11(f)(1) of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 960(f)(1)) is amended— 
(1)by striking $175,000,000, 50 percent and inserting $98,000,000, 100 percent, and 
(2)by adding at the end the following Of the aggregate amount made available to carry out section 5A in any fiscal year, 50 percent shall be made available for the use specified in section 5A(b)(10).. 
3.Effective date This Act and the amendments made by this Act shall take effect on the 1st day of the 1st fiscal year that begins after the date of the enactment of this Act. 
 
